Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Xedar Corporation (the “Company”) hereby certifies, to such officer’s knowledge, that: (i)the accompanying QuarterlyReport on Form10-QSB of the Company for the quarter ended June 30, 2007 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Steven M. Bragg August 20, 2007 Steven M. Bragg Chief Financial Officer Xedar Corporation
